   Case 18-04313-5-DMW                   Doc 97 Filed 05/06/19 Entered 05/06/19 13:22:39            Page 1 of 1
VAN−124 Order Continuing Hearing − Rev. 01/29/2018

                             UNITED STATES BANKRUPTCY COURT
                                  EASTERN DISTRICT OF NORTH CAROLINA
                                                     Fayetteville Division

IN RE:
First Baptist Church                                           CASE NO.: 18−04313−5−DMW
( debtor has no known aliases )
504 W 2nd St                                                   DATE FILED: August 30, 2018
Lumberton, NC 28358−5438
                                                               CHAPTER: 11
TaxID: 56−0814751




                                               ORDER CONTINUING HEARING

IT IS ORDERED AND NOTICE IS HEREBY GIVEN that the motion to continue is allowed. The hearing on
the matter referenced below will be held as follows:

DATE:          Thursday, August 1, 2019
TIME:          10:00 AM
PLACE:         300 Fayetteville Street, 3rd Floor Courtroom, Raleigh, NC 27602

Objection to Claim Number 4 of Skyline Restoration, Inc. filed by William H. Kroll on behalf of First Baptist
Church

and to transact all other business as may properly come before the court.

DATED: May 6, 2019

                                                                   David M. Warren
                                                                   United States Bankruptcy Judge
